ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Application
	The amendment and remarks of 20 January 2022 are entered.
	 The rejection of claims 16-23 under 35 U.S.C. 101 as being directed to ineligible subject matter is withdrawn in light of Applicants’ arguments and amendment filed 20 January 2022.
	The rejection of claims 16 and 18-23 under 35 U.S.C. 102(b) as being anticipated by Anonymous is withdrawn in light of the amendment filed 20 January 2022.


Reasons for Allowance
Claims 16-23 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art teaches a formulation of C1 esterase inhibitor but does not reconstitute in water at the claimed concentrations. See the previously cited Anonymous art., Ruconest Annex I: Summary of Product Characteristics, European Medicines Agency. While lyophilized formulations of C1 esterase inhibitors were known in the art, none taught or reasonably suggested that one of ordinary skill in the art would reconstitute at least 2000 U of the inhibitor in sterile water to 400-600 U/mL for subcutaneous administration 
Accordingly, the claimed compositions are novel and unobvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008.  The examiner can normally be reached on M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ZACHARY J MIKNIS/Patent Examiner, Art Unit 1658        

/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658